Exhibit 10.2
SEVENTH AMENDMENT TO CREDIT AGREEMENT
          THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made
the 31st day of March, 2011, by and among THE ST. JOE COMPANY, a Florida
corporation, ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware limited
liability company, ST. JOE FINANCE COMPANY, a Florida corporation, the LENDERS
listed on the signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent.
R E C I T A L S:
          The Borrower, the Initial Guarantors, the Administrative Agent and the
Lenders entered into a certain Credit Agreement dated as of September 19, 2008,
as amended by a First Amendment to Credit Agreement dated October 30, 2008, a
Second Amendment to Credit Agreement dated February 20, 2009, a Third Amendment
to Credit Agreement dated May 1, 2009, a Fourth Amendment to Credit Agreement
dated October 15, 2009, a Fifth Amendment to Credit Agreement dated December 23,
2009 and a Sixth Amendment to Credit Agreement dated January 12, 2011 (referred
to herein, as so amended, as the “Credit Agreement”). Capitalized terms used in
this Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.
          The Borrower and the Guarantors have requested the Administrative
Agent and the Lenders to (i) waive certain provisions of the Credit Agreement to
allow the Timber Transactions (defined below), (ii) add the definitions of “Cash
Liquidity,” “Development Property” and “Revised Property Schedule”, (iii) amend
the definition of “Identified Mortgaged Property,” (iv) add new subsection
(o) to Section 5.13 of the Credit Agreement and (v) amend Section 4.34,
Section 5.01(c), Section 5.13(h), Section 5.16, Section 5.31 and
Section 5.38(a)(i) of the Credit Agreement. The Lenders, the Administrative
Agent, the Guarantors and the Borrower desire to amend the Credit Agreement upon
the terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the Recitals and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:
          SECTION 1. Recitals/Exhibits. The Recitals and all Exhibits are
incorporated herein by reference and shall be deemed to be a part of this
Amendment.
          SECTION 2. Waiver. The Borrower has advised the Lenders that it and/or
one or more of the Guarantors may from time to time enter into one or more
purchase and sale agreements and/or timber deeds or comparable agreements
pursuant to which the purchaser(s) would be granted the right to maintain,
manage, store, cut, harvest and remove timber from no more than 100,000 acres of
the Properties in the aggregate (each a “Timber Transaction” and

 



--------------------------------------------------------------------------------



 



collectively the “Timber Transactions”), subject to the following terms,
conditions and limitations: (i) the term of each such Timber Transaction shall
not exceed twenty years from the effective date of such Timber Transaction;
(ii) any portion of the Property subject to a Timber Transaction shall be
released from any and all timber rights granted in such Timber Transaction upon
the completion or abandonment of the harvesting of timber from such portion of
the Property; (iii) all risk of loss with respect to the timber shall pass to
the purchaser at the closing of the Timber Transaction; (iv) the purchaser shall
be required to conduct its activities on the Property in accordance with the
then-current Silviculture Best Management Practices (“BMPs”) for harvesting
timber, fertilization and other silvicultural activities, as promulgated or
amended from time to time by the Florida Department of Agriculture and Consumer
Services; and (v) the purchaser shall be prohibited, without the Borrower’s
prior written consent, from generating, handling, manufacturing, treating,
storing or using any hazardous or toxic substances (as defined by applicable
federal or state laws and regulations) during its operations on the Property,
other than products, including fuel and oil, used in commercially reasonable
quantities, for operating and maintaining equipment necessary to conduct
harvesting operations and silvicultural activities. In connection with any such
Timber Transaction, and subject to compliance by the Borrower or applicable
Guarantor with the foregoing terms, conditions and limitations, the
Administrative Agent and Lenders hereby waive compliance by the Borrower with,
and waive any Default or Event of Default that may arise in connection with, the
covenants contained within Sections 5.13 and 5.16 of the Credit Agreement solely
to the extent such covenants are related to the consummation of any Timber
Transaction. This waiver does not operate as a waiver of any Credit Agreement
provision other than as explicitly set forth above with respect to Sections 5.13
and 5.16 and does not operate with regard to any other matter other than in
connection with the Timber Transactions.
     Each Lender has been informed by the Administrative Agent or by the
Borrower of the waiver set forth in this Section 2 and has been afforded an
opportunity to consider the same. Each Lender has been supplied by the Borrower
or the Administrative Agent, to the extent requested, with sufficient
information to enable such Lender to make an informed decision with respect to
the waiver set forth in this Section 2.
     The Borrower and the Guarantors acknowledge that, except as explicitly
waived in this Section 2, all of the rights, powers and remedies vested in the
Lenders under the Credit Agreement continue to exist, and that the Lenders
remain free to exercise any of their rights, powers and remedies under the
Credit Agreement at any time subject only to the terms, conditions and
limitations set forth in the Credit Agreement and under Applicable Laws.
     The waiver set forth in this Section 2 is limited to the matters set forth
herein. Except as set forth in this Section 2, no past, present or future
failure of the Lenders to exercise any rights, powers or remedies under the
Credit Agreement or any other Loan Document shall operate as or be construed to
be a waiver of (i) any right, power or remedy of the Lenders or (ii) any term,
provision, representation, warranty or covenant contained in the Credit
Agreement or any other Loan Document. The Lenders may, subject to the waiver set
forth in this Section 2 and any limitations contained in the Credit Agreement
and the other Loan Documents and Applicable Laws, exercise any such right, power
or remedy at any time. Furthermore, nothing in this Section 2 shall be deemed to
limit, estop or otherwise restrict or prohibit the Lenders from

2



--------------------------------------------------------------------------------



 



exercising any of their rights or remedies under the Credit Agreement, any other
Loan Document, or under Applicable Laws or principles of equity with respect to
the occurrence of any Default or Event of Default other than those expressly
waived in this Section 2, all of which rights and remedies are specifically
hereby reserved. The waiver set forth in this Section 2 shall not constitute a
course of dealing or a waiver of the Lenders’ right to withhold their consent
for any similar request in the future.
          SECTION 3. Amendment. The Credit Agreement is hereby amended as set
forth in this Section 3.
          SECTION 3.01. Amendment to Section 1.01. The definition of “Cash
Liquidity” shall be added to Section 1.01 of the Credit Agreement in proper
alphabetical order as follows:
          “Cash Liquidity” means at any time the sum of: (1) the aggregate cash
of the Borrower and its Consolidated Subsidiaries that are Guarantors and
(2) the aggregate Cash Equivalents of the Borrower and its Consolidated
Subsidiaries that are Guarantors.
          SECTION 3.02. Amendment to Section 1.01. The definition of
“Development Property” shall be added to Section 1.01 of the Credit Agreement in
proper alphabetical order as follows:
          “Development Property” shall mean:
          (1) any Property owned by St. Joe Timberland currently under
development as a residential, commercial or mixed use community, including all
lots and parcels held for sale, all common elements or dedicated infrastructure
improvements related thereto and all future phases of such development as shown
on master plans, maps and site plans of Borrower and/or St. Joe Timberland dated
on or before the date hereof; and
          (2) Any Property owned by St. Joe Timberland as to which Borrower
and/or St. Joe Timberland commences pre-development as a residential, commercial
or mixed use community. Pre-development of a parcel of Property shall be deemed
to have commenced when:
               (a) Borrower and/or St. Joe Timberland has filed an application
for a development order with respect to such Property (including any application
for a development permit, building permit, zoning permit, plat approval,
certification, variance, application for development approval pursuant to
Chapter 380, Florida Statutes, application for an amendment to the comprehensive
plan for any municipality or county in Florida, or other action, in each case
having the effect of permitting residential, commercial or mixed used
development of such Property, including all other development customarily
associated therewith); and

3



--------------------------------------------------------------------------------



 



               (b) Borrower has given Administrative Agent and Lenders written
notice of the reclassification of such Property as Development Property.
Notwithstanding the foregoing, any Property which is classified as Development
Property under this subparagraph (2) shall cease to constitute Development
Property if the application for a development order is denied and Borrower
and/or St. Joe Timberland has unsuccessfully appealed such denial and exhausted
its appeal rights or such appeal rights have otherwise expired.
          The total Development Property shall not exceed 24,000 acres at any
time. As of the date hereof, the Development Properties consist of (i) Landings
at Wetappo, (ii) RiverCamps on Crooked Creek, (iii) RiverSide at Chipola,
(iv) WaterSound, (v) WindMark Beach and (vi) Phase I and Phase II of
VentureCrossings Enterprise Centre at West Bay, which collectively constitute
approximately 6,569 acres.
          SECTION 3.03. Amendment to Section 1.01. The definition of “Identified
Mortgaged Property” in Section 1.01 of the Credit Agreement is amended and
restated to read in its entirety as follows:
          “Identified Mortgaged Property” means Properties described in
Schedule 1.01 — Identified Mortgaged Property (as such schedule is amended from
time to time pursuant to the terms of this Agreement), which Properties shall
consist of not fewer than 200,000 acres in the aggregate.
          SECTION 3.04. Amendment to Section 1.01. The definition of “Revised
Property Schedule” shall be added to Section 1.01 of the Credit Agreement in
proper alphabetical order as follows:
          “Revised Property Schedule” shall have the meaning set forth in
Section 5.31.
          SECTION 3.05. Amendment to Section 4.34. Section 4.34 of the Credit
Agreement is amended and restated to read in its entirety as follows:
          SECTION 4.34. Mortgaged Properties. Schedule 1.01, as amended by the
most recent Compliance Certificate or Revised Property Schedule, if any,
delivered by the Borrower to the Administrative Agent, is a correct and complete
list of all Identified Mortgage Properties. All Mortgaged Properties are owned
in fee simple by St. Joe Timberland. The representations and warranties of St.
Joe Timberland set forth in Sections 6(e), 6(g), 6(j) and 6(k) of the Security
Agreement in the form attached hereto as Exhibit H and in Sections 2.04 and 8.02
of the Mortgage in the form attached hereto as Exhibit J, with respect to each
Property owned by St. Joe Timberland, are true and correct in all material
respects.

4



--------------------------------------------------------------------------------



 



          SECTION 3.06 Amendment to Section 5.01. Section 5.01(c) of the Credit
Agreement is amended and restated to read in its entirety as follows:
     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit M and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officer or authorized officers of the Borrower (i) setting forth
in reasonable detail the calculations required to establish whether the Loan
Parties were in compliance with the requirements of Sections 5.03, 5.04, 5.05,
5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12. 5.30, 5.31 (as to Cash Liquidity) and
5.36 on the date of such financial statements, (ii) setting forth the identities
of the respective Subsidiaries on the date of such financial statements,
(iii) setting forth a list of all Properties acquired and sold or otherwise
transferred by St. Joe Timberland since the date of the delivery of the previous
Compliance Certificate, such list to identify such Property’s location,
indicating whether such Property is an Identified Mortgaged Property and
certifying that all documents, information and other materials required to be
delivered pursuant to Section 5.31 have been previously delivered or are being
delivered with respect to any such acquired Property which is Identified
Mortgaged Property, (iv) setting forth the ratio of Total Indebtedness to Total
Asset Value as of the end of the applicable fiscal period and (v) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Loan
Parties are taking or propose to take with respect thereto;
          SECTION 3.07 Amendment to Section 5.13. Section 5.13(h) of the Credit
Agreement is amended and restated to read in its entirety as follows:
          (h) (1) that certain Pulpwood Supply Agreement dated as of November 1,
2010, between St. Joe Timberland and Smurfit-Stone Container Corporation; and
(2) timber or fiber supply agreements which when combined with all other timber
or fiber supply agreements entered into after the date of this Agreement
encumber less than 50,000 acres in the aggregate unless approved by the
Administrative Agent (which consent shall not be unreasonably withheld);
          SECTION 3.08. Amendment to Section 5.13. New subsection (o) is added
to Section 5.13 of the Credit Agreement, as follows:
          (o) any conservation easement, as defined in Section 704.06, Florida
Statutes, or any land bank established for wetland and/or carbon mitigation
credits.
          SECTION 3.09. Amendment to Section 5.16. That portion of Section 5.16
of the Credit Agreement starting with subsection (e) and continuing through the
end of Section 5.16 is amended and restated to read in its entirety as follows:

5



--------------------------------------------------------------------------------



 



          (e) the foregoing limitation on the sale, lease or other transfer of
assets shall not prohibit a transfer of assets (in a single transaction or in a
series of related transactions) unless the assets to be so transferred shall
cause St. Joe Timberland to hold less than 250,000 acres of Land as fee simple
owner (excluding any Encumbered Land (as defined in Section 5.13(l)), any
parcels subject to any outstanding timber offering, sale, conveyance, deed or
encumbrance, any Development Property, and any parcels subject to conservation
easements or land bank agreements described in Section 5.13(o)); provided that,
notwithstanding any of the foregoing, after a Trigger Event has occurred, St.
Joe Timberland shall not sell, lease or otherwise transfer, or enter into any
agreement or arrangement to sell, lease or otherwise transfer, any of its
Properties or other assets (other than sales of Development Properties in the
ordinary course of business) without the prior written consent of the
Administrative Agent (in its sole discretion). Within ten (10) business days
after the sale of any Development Property in the ordinary course of business
following the occurrence of a Trigger Event, the Borrower shall prepay the
Revolver Advances in an amount equal to all after-tax cash proceeds (net of
reasonable and customary out-of-pocket fees and expenses, including market rate
brokerage fees) from the sale of such Development Property.
          SECTION 3.10. Amendment to Section 5.31. Section 5.31 of the Credit
Agreement is amended and restated to read in its entirety as follows:
           SECTION 5.31 Maintenance and Required Substitution of Identified
Mortgaged Property. St. Joe Timberland at all times (a) shall maintain fee
simple ownership of not fewer than 250,000 acres of Land (excluding any
Encumbered Land (as defined in Section 5.13(l)), any parcels subject to any
outstanding timber offering, sale, conveyance, deed or encumbrance, any
Development Property, and any parcels subject to conservation easements or land
bank agreements described in Section 5.13(o)), and (b) shall have set forth on
Schedule 1.01 a listing and legal descriptions of Property it owns in fee simple
that in the aggregate consists of at least 200,000 acres. No later than sixty
(60) days after the earlier of (i) (A) a request for a Revolver Advance or (B) a
drawing under a Letter of Credit which is not reimbursed within three
(3) business days following demand for reimbursement by the Administrative
Agent, (ii) a Trigger Event or (iii) the date on which the Borrower fails to
maintain Cash Liquidity of at least $30,000,000, the Borrower shall have
satisfied the following requirements: (x) delivery to the Administrative Agent
of a replacement Schedule 1.01 providing a listing and legal descriptions for
Properties the Borrower owns in fee simple that in the aggregate consist of at
least 200,000 acres (excluding any Encumbered Land (as defined in
Section 5.13(l)), any parcels subject to any outstanding timber offering, sale,
conveyance, deed or encumbrance, any Development Property, and any parcels
subject to conservation easements or land bank agreements described in
Section 5.13(o)) which are legally sufficient to attach to the Mortgages (the
“Revised Property Schedule”) and (y) receipt by the Administrative Agent of all
items described in Section 3.01(m) with respect to the Properties identified on
the Revised Property Schedule, all reasonably satisfactory

6



--------------------------------------------------------------------------------



 



to the Administrative Agent. Failure to deliver the Revised Property Schedule to
the Administrative Agent as required herein shall constitute an Event of
Default.
          SECTION 3.11. Amendment to Section 5.38. Section 5.38(a)(i) of the
Credit Agreement is amended and restated to read in its entirety as follows:
(i) execute and deliver to the Administrative Agent on behalf of the Secured
Parties the Timberland Collateral Documents (with such modifications thereof as
may be reasonably required by the Administrative Agent), which shall be
effective to create in favor of the Administrative Agent on behalf of the
Secured Parties a first priority pledge of and/or a lien on substantially all of
the assets of St. Joe Timberland (other than (A) the Encumbered Land, but only
to the extent the recordation of the Timberland Collateral Documents would
result in an event of default under the existing mortgage or deed of trust
encumbering the Encumbered Land, and (B) the Development Properties) subject to
such exceptions as are reasonably satisfactory to the Administrative Agent
          SECTION 4. Reaffirmation. To induce the Administrative Agent and the
Lenders to enter into this Amendment, the Borrower hereby (a) restates and
renews each and every representation and warranty heretofore made by it under,
or in connection with the execution and delivery of, the Credit Agreement and
the other Loan Documents (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct as of such date), and
(b) restates, ratifies and reaffirms each and every term and condition set forth
in the Credit Agreement and in the Loan Documents.
          SECTION 5. Consent by the Guarantors. The Guarantors consent to the
foregoing amendments. Each Guarantor (i) acknowledges and consents to all of the
terms and conditions of this Amendment, (ii) affirms all of its obligations
under the Loan Documents, (iii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents and
(iv) hereby confirms and agrees that its guaranty under the Credit Agreement
shall continue and remain in full force and effect after giving effect to this
Amendment.
          SECTION 6. Conditions to Effectiveness. The effectiveness of this
Amendment and the obligations of the Lenders hereunder are subject to the
following conditions, unless the Required Lenders waive such conditions:
          (a) receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Amendment signed by such party;
          (b) the Administrative Agent shall have received resolutions from the
Borrower and the Guarantors and other evidence as the Administrative Agent may
reasonably request, respecting the authorization, execution and delivery of this
Amendment;

7



--------------------------------------------------------------------------------



 



          (c) the fact that the representations and warranties of the Borrower
and the Guarantors contained in Section 8 of this Amendment shall be true on and
as of the date hereof; and
          (d) All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.
          SECTION 7. No Other Amendment. Except for the amendments set forth
above and those contained in the First Amendment to Credit Agreement dated
October 30, 2008 (“First Amendment”), the Second Amendment to Credit Agreement
dated February 20, 2009 (“Second Amendment”), the Third Amendment to Credit
Agreement dated May 1, 2009 (“Third Amendment”), the Fourth Amendment to Credit
Agreement dated October 15, 2009 (“Fourth Amendment”), the Fifth Amendment to
Credit Agreement dated December 23, 2009 (“Fifth Amendment”) and the Sixth
Amendment to Credit Agreement dated January 12, 2011 (the “Sixth Amendment”),
the text of the Credit Agreement shall remain unchanged and in full force and
effect. On and after the Seventh Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment and
this Amendment. This Amendment is not intended to effect, nor shall it be
construed as, a novation. The Credit Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment and this Amendment shall be construed together as a single
agreement. Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Credit Agreement as hereby amended. The Lenders and the Administrative
Agent do hereby reserve all of their rights and remedies against all parties who
may be or may hereafter become secondarily liable for the repayment of the
Notes. The Borrower and the Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as heretofore and hereby amended, and the other Loan Documents
being hereby ratified and affirmed. The Borrower and the Guarantors hereby
expressly agree that the Credit Agreement, as amended, and the other Loan
Documents are in full force and effect.
          SECTION 8. Representations and Warranties. The Borrower and the
Guarantors hereby represent and warrant to each of the Lenders as follows:
          (a) No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof.
          (b) The Borrower and the Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.
          (c) This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and the Guarantors
and constitutes the legal,

8



--------------------------------------------------------------------------------



 



valid and binding obligations of the Borrower and the Guarantors enforceable
against them in accordance with its terms.
          (d) The execution and delivery of this Amendment and the performance
by the Borrower and the Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and the Guarantors are or may become bound.
          SECTION 9. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
          SECTION 10. Governing Law. This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.
          SECTION 11. Effective Date. This Amendment shall be effective as of
March 31, 2011 (the “Seventh Amendment Effective Date”).
          SECTION 12. Expenses. The Borrower and the Guarantors agree to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.
          SECTION 13. Further Assurances. The Borrower and the Guarantors agree
to promptly take such action, upon the request of the Administrative Agent, as
is necessary to carry out the intent of this Amendment.
          SECTION 14. Amendment Fee. The Borrower and the Guarantors shall pay
to the Administrative Agent for the ratable account of each approving Lender an
amendment fee in an amount equal to the product of: (i) the amount of such
Lender’s Revolver Commitment, times (ii) 0.05%.
          SECTION 15. Waiver of Claims or Defenses. The Borrower and the
Guarantors represent that none of them has any set-offs, defenses, recoupments,
offsets, counterclaims or other causes of action against the Administrative
Agent or the Lenders relating to the Loan Documents and the indebtedness
evidenced and secured thereby and agree that, if any such set-off, defense,
counterclaim, recoupment or offset otherwise exists on the date of this
Amendment, each such defense, counterclaim, recoupment, offset or cause of
action is hereby waived and released forever.

9



--------------------------------------------------------------------------------



 



          SECTION 16. Release of Claims. For and in consideration of the
obligations set forth herein and intending to be legally bound hereby, the
Borrower and the Guarantors do remise, release and forever discharge the
Administrative Agent and the Lenders, and their respective successors and
assigns, of and from and all manner of actions, causes of actions, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands of whatsoever nature, in
law, in equity or in admiralty, direct or indirect, known or unknown, matured or
not matured, including for contribution and/or indemnity, that the Borrower or
any Guarantor ever had or now has, including, without limitation, those with
respect to any and all matters alleged or which could have been alleged, with
respect to the Loan Documents or the making or administration of any loans or
advances up to and including the date of this Amendment. The general release
hereby entered into and executed by Borrower and the Guarantors is intended by
Borrower and the Guarantors to be final, complete and total as to all matters
that have arisen or occurred up to and including the date of this Amendment.
          SECTION 17. Loan Document. This Amendment is a Loan Document and is
subject to all provisions of the Credit Agreement applicable to Loan Documents,
all of which are incorporated in this Amendment by reference the same as if set
forth in this Amendment verbatim.
          SECTION 18. Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
          SECTION 19. Entire Agreement. This Amendment contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein. This Amendment supersedes all prior drafts and communications
with respect hereto.
          SECTION 20. Notices. All notices, requests and other communications to
any party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.

            THE ST. JOE COMPANY
      By:   /s/ William S. McCalmont       Name:   William S. McCalmont     
Title:   Executive Vice President and CFO

[CORPORATE SEAL]        ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.
      By:   /s/ William S. McCalmont       Name:   William S. McCalmont     
Title:   Executive Vice President and CFO

[CORPORATE SEAL]        ST. JOE FINANCE COMPANY
      By:   /s/ William S. McCalmont       Name:   William S. McCalmont     
Title:   President

[CORPORATE SEAL]     

11



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and as a Lender
      By:   /s/ Matthew W. Rush   (SEAL)    Name:   Matthew W. Rush     
Title:   Senior Vice President     

12



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ J.T. Johnston Coe   (SEAL)    Name:   J. T. Johnston Coe     
Title:   Managing Director              By:   /s/ Susan LeFevre   (SEAL)   
Name:   Susan LeFevre      Title:   Managing Director     

13